Citation Nr: 1442203	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty from June 2003 to May 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.  
 
The issue of entitlement to service connection for a sleep disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD related to his deployment in Afghanistan.  

In support of his claim, the Veteran has submitted a Mental Status Evaluation performed in December 2011 by a licensed psychologist.  The RO has not readjudicated the Veteran's claim following receipt of this additional relevant evidence, and the Board can find no evidence that the Veteran has waived review by the agency of original jurisdiction.  Indeed, repeated correspondence received from the Veteran's representative suggests that a review is, if not explicitly requested, certainly expected.  Accordingly, on remand, the RO should review any evidence submitted by the Veteran since his claim was last adjudicated and issue a supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013).

Additionally, in the Veteran's December 2011 VA Form 9, the Veteran requested a local hearing before a member of the Board (Travel Board); he also requested to have a Decision Review Officer (DRO) hearing first prior to having the Travel Board hearing.  While the Veteran withdrew his request for a DRO hearing, the Board can find no evidence that the Veteran withdrew his request for a Board hearing.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Thus, a remand of the present appeal is necessary to afford the Veteran his requested hearing. 

Accordingly, the case is REMANDED for the following action:

1. Issue a supplemental statement of the case that considers all of the relevant evidence added to the record since the November 2011 statement of the case to include additional evidence submitted by the Veteran (December 2011 Mental Status Examination prepared by John R. Atkinson, M.A.). 

2. If the benefit sought on appeal is not granted in full, schedule the Veteran for a Travel Board hearing in the order that the request was received.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

